Citation Nr: 9926543	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for a psychiatric disorder.  The notice of 
disagreement was submitted in April 1992.  The statement of 
the case was issued in September 1992.  A substantive appeal 
was received in October 1992.  The Board remanded the case in 
April 1993 for additional development of the evidence.

By decision dated in February 1996, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  By 
order dated in June 1997, the Court granted the Appellee's 
motion for remand, which was not opposed by the appellant, 
and the Board decision was vacated.
 
By decision dated in August 1998, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder.  The veteran appealed to the Court.  By order dated 
in March 1999, the Court granted the Appellee's motion for 
remand, which was not opposed by the appellant, and the Board 
decision was vacated.


REMAND

In determining that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
psychiatric disorder, the RO applied the test adopted by the 
Court as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), that there must be a reasonable possibility that the 
new evidence, when viewed in the context of all of the 
evidence, both new and old, would change the outcome.  In a 
recent decision of the United States Court of Appeals for the 
Federal Circuit overruled the Colvin test and held that on 
remand, the Court must consider whether the new evidence 
submitted is material as defined by 38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In 
addition, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Therefore the RO 
should readjudicate the claim in accordance with the holding 
in Hodge, Elkins and the provisions of 38 C.F.R. 
§ 3.156(a)(1998).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

The RO should readjudicate the claim 
pertaining to the psychiatric disorder to 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen that claim, 
and, if so, whether the claim is well-
grounded.  If the claim is reopened and 
found to be well-grounded, the RO should 
adjudicate the claim on the merits.  If 
the decisions remain adverse to the 
appellant, the supplemental statement of 
the case should include the reasons and 
bases for that determination and the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












